          Case 1:18-cv-02218-CKK Document 15 Filed 04/01/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
 JUDICIAL WATCH, INC.,                                )
                                                      )
                        Plaintiff,                    )
                                                      )
                         v.                           ) Civil Action No. 18-2218 (CKK)
                                                      )
 U.S. DEPARTMENT OF JUSTICE,                          )
                                                      )
                        Defendant.                    )
                                                      )

                                     JOINT STATUS REPORT

       Defendant U.S. Department of Justice jointly with Plaintiff Judicial Watch, Inc.

(“Plaintiff”), by and through undersigned counsel, hereby respectfully file this joint status report

pursuant to the Court’s February 15, 2019 Minute Order.

       In the February 14, 2019 Joint Status Report (ECF No. 13), the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (“ATF”) reported that it is currently processing the

approximately 1,900 pages of records responsive to the Freedom of Information Act (“FOIA”)

request that is the subject of this action. ATF noted that the responsive records fall into two groups,

with approximately 50% of the records requiring only ATF review before release (the “ATF-

Review Documents”) and the other approximately 50% requiring consultation with other

Department of Justice components (the “Consultation Documents”). ATF further reported that it

anticipated that by March 15, 2019, it would send the Consultation Documents to the appropriate

components for consultation, and it would make its first release of ATF-Review Documents on or

before March 15, 2019. ATF noted that it anticipated it could complete the production of the ATF-
            Case 1:18-cv-02218-CKK Document 15 Filed 04/01/19 Page 2 of 3



Review Documents in approximately two to three monthly releases but was not able, at that time,

to provide an estimate of the anticipated date for completion of the processing and release of the

Consultation Documents. ATF requested that it be permitted to update the Court concerning the

anticipated timing for the processing of the Consultation Documents in the parties’ next joint status

report.

          Since the parties’ February 14, 2019 Joint Status Report (ECF No. 13), ATF made its first

release of 392 pages of documents to Plaintiff on March 15, 2019. ATF has not yet forwarded the

Consultation Documents to the relevant components but anticipates doing so by April 5, 2019.

          ATF still anticipates that it can complete the production of the ATF-Review Documents in

approximately one to two more monthly releases and anticipates that it will make its next release

on or before April 15, 2019.        ATF anticipates that it can complete the processing of the

Consultation Documents by June 15, 2019. The parties have no further issues to address to the

Court at this time.

          In the February 15, 2019 Minute Order, the Court ordered the parties to “continue to file

Joint Status Reports every thirty days” after this April 1, 2019 Joint Status Report. Accordingly,

                            [Remainder of page intentionally left blank.]




                                                  2
         Case 1:18-cv-02218-CKK Document 15 Filed 04/01/19 Page 3 of 3



unless otherwise directed by the Court, the parties will file a further Joint Status Report on or

before May 2, 2019, to advise the Court of the parties’ continued progress.

Dated: April 1, 2019                         Respectfully submitted,

 /s/ Chris Fedeli                            JESSIE K. LIU, D.C. Bar No. 472845
 Chris Fedeli                                United States Attorney
 DC Bar No. 472919
 JUDICIAL WATCH, INC.                        DANIEL F. VAN HORN, D.C. Bar No. 924092
 425 Third Street SW, Suite 800              Chief, Civil Division
 Washington, D.C. 20024
 (202) 646-5172                              /s/ Melanie D. Hendry
 CFedeli@judicialwatch.org                   Melanie D. Hendry
                                             Assistant United States Attorney
 Counsel for Plaintiff                       555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2510
                                             melanie.hendry2@usdoj.gov

                                             Counsel for Defendant




                                                3
